NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MUSTAFA RAFEEQ BARAZAHI                         No. 20-15934
SADDIQ, AKA Michael Allen Sutton,
                                                D.C. No. 2:20-cv-00620-ROS-
                Plaintiff-Appellant,            MHB

 v.
                                                MEMORANDUM*
AMAZON.COM, A corporation owned by
Beezos; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Mustafa Refeeq Barazahi Saddiq appeals pro se from the district court’s

judgment dismissing his action alleging copyright infringement and related claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir.

2012). We affirm.

      The district court properly dismissed Saddiq’s claim for copyright

infringement because Saddiq failed to allege facts sufficient to show that

defendants violated any exclusive distribution rights. See Perfect 10, Inc. v.

Giganews, Inc., 847 F.3d 657, 666 (9th Cir. 2017) (a claim for direct copyright

infringement requires a showing of “volitional conduct” or “causation” by the

defendant).

      The district court properly dismissed Saddiq’s claims for violation of the

Digital Millennium Copyright Act because Saddiq failed to allege facts sufficient

to show that defendants circumvented any technological control with respect to any

of appellant’s copyrighted work. See 17 U.S.C. § 1201(a)(1)(A) (“No person shall

circumvent a technological measure that effectively controls access to a

[copyrighted] work.”).

      The district court properly dismissed Saddiq’s claim under the Economic

Espionage Act because there is no private right of action for misappropriation of

trade secrets under this criminal statute. See 18 U.S.C. § 1832; Cent. Bank of

Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 190 (1994)

(criminal statutes generally do not give rise to a private right of action).

      The district court did not abuse its discretion by dismissing Saddiq’s second


                                           2                                     20-15934
amended complaint without leave to amend after providing him multiple

opportunities to state a federal claim. See Gordon v. City of Oakland, 627 F.3d

1092, 1094 (9th Cir. 2010) (setting forth standard of review and noting that leave

to amend may be denied if amendment would be futile).

        The district court did not abuse its discretion by denying Saddiq’s motion for

appointment of counsel because Saddiq did not demonstrate “exceptional

circumstances” warranting the appointment of counsel. See Cano v. Taylor, 739

F.3d 1214, 1218 (9th Cir. 2014) (setting forth standard of review and “exceptional

circumstances” standard for appointment of counsel).

        Saddiq’s motion for status or ruling (Docket Entry No. 14) is denied as

moot.

        AFFIRMED.




                                           3                                   20-15934